       Case: 1:21-cv-00369 Document #: 1 Filed: 01/21/21 Page 1 of 6 PageID #:1




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 JASMINE C. SANDERS,

        Plaintiff,

 v.                                                     Case No. 1:21-cv-00369

 DEBT RECOVERY SOLUTIONS, LLC,

        Defendant.

                                           COMPLAINT

       NOW COMES JASMINE C. SANDERS, by and through her undersigned counsel,

complaining of DEBT RECOVERY SOLUTIONS, LLC, as follows:

                                   NATURE OF THE ACTION

       1.      Plaintiff brings this action seeking for Defendant’s violations of the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

       2.      Congress expressly found that “there is abundant evidence of the use of abusive,

deceptive, and unfair debt collection practices by many debt collectors.” 15 U.S.C. §1692(a).

                                 JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

       4.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                             PARTIES
       5.      JASMINE C. SANDERS (“Plaintiff”) is a natural person, over 18-years-of-age,

who at all times relevant resided in this federal jurisdiction.

       6.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
       Case: 1:21-cv-00369 Document #: 1 Filed: 01/21/21 Page 2 of 6 PageID #:2




       7.      DEBT RECOVERY SOLUTIONS, LLC (“Defendant”) is a limited liability

company organized under the laws of New York.

       8.      Defendant maintains its principal place of business at 900 Merchants Concourse,

Ste. LL-11, Westbury, New York 11590.

       9.      Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6) because (1) it

uses instrumentalities of interstate commerce and the mail in the course of collecting consumer

debt; (2) the principal purpose of Defendant’s business is the collection of debt; and (3) it regularly

collects consumer debt owed to others.

                                       FACTUAL ALLEGATIONS
       10.     On February 22, 2013, Plaintiff incurred medical services with EMP ok Cook

County LLC.

       11.     Due to financial hardship, Plaintiff was unable to pay for the services incurred.

       12.     Eventually, Plaintiff’s account fell into default status with an outstanding balance

of approximately $676.20 (“subject debt”).

       13.     The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5).

       14.     Shortly thereafter, Defendant purchased the subject debt and began collection

activities on the subject debt.

       15.     On or around April 2, 2020, Defendant sent Plaintiff a written correspondence

attempting to collect the subject debt (“Defendant’s Letter”).

       16.     Defendant’s Letter depicted, in pertinent part:
      Case: 1:21-cv-00369 Document #: 1 Filed: 01/21/21 Page 3 of 6 PageID #:3




       17.      Defendant’s Letter presented a discounted offer to Plaintiff in order to resolve the

subject debt.

       18.      Moreover, Defendant’s Letter expressly stated: “No more calls…no more

letters…account(s) closed” (“the language”).

       19.      The language implicitly implies that the only way to compel Defendant to cease its

collection activity is to agree to take the discounted offer encumbered in Defendant’s Letter.

       20.      The language is patently misleading because the FDCPA requires debt collectors

to cease communications with a consumer regarding a debt if the consumer requests the same in

writing.

       21.      Specifically, subject to inapplicable exceptions, §1692(c)(c) of the FDCPA

provides:
       Case: 1:21-cv-00369 Document #: 1 Filed: 01/21/21 Page 4 of 6 PageID #:4




         If a consumer notifies a debt collector in writing that the consumer refuses to
         pay a debt or that the consumer wishes the debt collector to cease further
         communication with the consumer, the debt collector shall not
         communicate further with the consumer with respect to such debt…. 15
         U.S.C. §1692(c)(c).

        22.     The language in Defendant’s Letter was designed to mislead Plaintiff and other

similarly situated consumers into believing that they must make payment on the debt to compel

the cessation of the collection activity.

        23.     However, as set forth above, the FDCPA expressly provides consumers with

mechanisms to compel the cessation of communications from a debt collector.

        24.     The language in Defendant’s Letter was deliberately designed to mislead Plaintiff

and pressure Plaintiff into making a prompt payment on the subject debt in order to compel

Defendant to cease its collection activity.

        25.     The language in Defendant’s Letter was consciously designed to mislead Plaintiff

as to her rights and protections under the FDCPA and to obfuscate the same.

                                              DAMAGES

        26.     After reading the language in Defendant’s Letter, Plaintiff was misled into

believing that she had to make payment pursuant to the discounted offer enumerated in

Defendant’s Letter to compel Defendant to discontinue its collection calls or prevent Defendant

from initiating future collection calls.

        27.     Accordingly, Defendant’s misleading representations were material because it

impacted Plaintiff’s decision making process regarding the subject debt including payment on the

subject debt.

        28.     Specifically, Plaintiff has very limited means to pay the subject debt and was misled

into believing she had to make payment to escape Defendant’s harassment.
       Case: 1:21-cv-00369 Document #: 1 Filed: 01/21/21 Page 5 of 6 PageID #:5




        29.     The conundrum created by the language in Defendant’s Letter caused Plaintiff

significant emotional distress and anxiety due to her limited financial means.

        30.     It was only after Plaintiff conferred with her counsel did she discover that she does

not have to select the discount offer enumerated in Defendant’s Letter to compel Defendant to

cease its collection calls.

                                     CLAIMS FOR RELIEF

                                          COUNT I:
                  Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

        31.     All Paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

        32.     Pursuant to §1692e of the FDCPA, a debt collector is prohibited from making “any

false, deceptive, or misleading representation” in connection with the collection of a debt. 15

U.S.C. § 1692e.

        33.     Section 1692e(10) of the FDCPA prohibits a debt collector from using any false

representation or deceptive means to collect or attempt to collect any debt. 15 U.S.C. § 1692e(10).

        34.     Defendant violated 15 U.S.C. §§1692e and e(10) by making deceptive and

misleading representations to Plaintiff in an attempt to collect the subject debt.

        35.      Specifically, it is was inherently deceptive for Defendant to mislead Plaintiff into

believing that Plaintiff has to accept the discounted offer in order to compel Defendant to

discontinue its collection calls and letters or otherwise prevent Defendant from initiating future

collection activity.

        36.     As set forth above, the FDCPA provides consumers with mechanisms to compel a

debt collector to cease communication with a consumer that do not require the consumer to make

a payment on the debt.
       Case: 1:21-cv-00369 Document #: 1 Filed: 01/21/21 Page 6 of 6 PageID #:6




       37.     Accordingly, the language in Defendant’s Letter misled Plaintiff as to her rights

under the FDCPA.

       38.     The deceptive language in Defendant’s Letter misled Plaintiff in a manner that

deprived her of her right to enjoy the protections of the FDCPA.

       39.     As set forth above, Plaintiff was harmed by Defendant’s deceptive collection

practices.

       WHEREFORE, Plaintiff, respectfully requests that this Honorable Court enter judgment

in her favor as follows:

        a.     Declaring that the practices complained of herein are unlawful and violate Sections
               1692e and e(10) of the FDCPA;
        b.     Awarding Plaintiff statutory and actual damages, in an amount to be determined at
               trial, for the underlying FDCPA violations;
        c.     Awarding Plaintiff her reasonable attorney’s fees and costs;
        d.     Awarding any other relief as the Honorable Court deems just and proper.


                                DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

Dated: January 21, 2021                           Respectfully submitted,

                                                  JASMINE C. SANDERS

                                                  By: /s/ Victor T. Metroff

                                                  Mohammed O. Badwan, Esq.
                                                  Victor T. Metroff, Esq.
                                                  Counsel for Plaintiff
                                                  Sulaiman Law Group, Ltd
                                                  2500 S Highland Ave, Suite 200
                                                  Lombard, IL 60148
                                                  (630) 575-8181
                                                  mbadwan@sulaimanlaw.com
                                                  vmetroff@sulaimanlaw.com
